      Case 4:20-cv-01115 Document 48 Filed on 04/17/20 in TXSD Page 1 of 5



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

LADDY CURTIS VALENTINE and                )
RICHARD ELVIN KING, individually and      )
on behalf of those similarly situated,    )
                                          )             Case No. 4:20-cv-01115
           Plaintiffs,                    )
                                          )
      v.                                  )             Hon. Keith P Ellison
                                          )
BRYAN COLLIER, in his official capacity,
                                          )
ROBERT HERRERA, in his official capacity,
                                          )
and TEXAS DEPARTMENT OF CRIMINAL
                                          )
JUSTICE.
                                          )
           Defendants.                    )
                                          )

                           PLAINTIFFS’ REPLY REGARDING
                       THE PLRA’S EXHUSTATION REQUIREMENT

        Defendants submitted their response in opposition to Plaintiffs’ request for a temporary

restraining order. ECF No. 36. Defendants’ response raises several arguments for why relief should

not be granted, including that Plaintiffs cannot show a likelihood of success on the merits and that

there is no imminent danger of irreparable harm to Plaintiffs, despite the recent death of an inmate

due to COVID-19 related complications, and yesterday’s revelation that a second elderly prisoner

has now tested positive for the virus.1 Plaintiffs addressed these factual arguments during the

telephonic hearing on April 16, 2020, but submit this reply to briefly address Defendants’

argument that the Court cannot issue preliminary injunctive relief because Plaintiffs did not first

exhaust administrative remedies as required by the Prison Litigation Reform Act (“PLRA”).




1
  Kathleen Witte, “Grimes County confirms another COVID-19 case at Pack Unit,” KBTX-TV (Apr. 16, 2020)
https://www.kbtx.com/content/news/Grimes-County-confirms-first-COVID-related-death-an-inmate-at-the-Pack-
Unit-569711711.html.
                                                   1
      Case 4:20-cv-01115 Document 48 Filed on 04/17/20 in TXSD Page 2 of 5



I.      Plaintiffs Do Not Have to Exhaust Remedies that Are Not Actually Available

        The PLRA only requires prisoners to exhaust remedies that are “available” to them. 42

U.S.C. § 1997e (“No action shall be brought with respect to prison conditions under section 1983

of this title, or any other Federal law, by a prisoner confined in any jail, prison, or other correctional

facility until such administrative remedies as are available are exhausted.”) (emphasis added). The

Supreme Court explained that this is a “built-in exception to the exhaustion requirement: A

prisoner need not exhaust remedies if they are not ‘available.’” Ross v. Blake, 136 S. Ct. 1850,

1855 (2016). A remedy is only “available” if an inmate can use it to “obtain some relief for the

action complained of.” Id. at 1858–59. The action complained of here is TDCJ’s policies and

procedures that put the Plaintiffs and the putative class at substantial and excessive risk of grave

illness and even death from COVID-19, which has already claimed the life of one putative class

member, and has now infected at least one more. ECF No. 1, passim. TDCJ has no administrative

avenue for remedying this harm.

II.     No Administrative Remedies Are Available to Plaintiffs

        As Defendants admit, they do not have to even respond to Plaintiffs’ grievances until mid-

May, and can even ask for a further extension. ECF No. 36 at 7. And even if TDCJ deigns to

respond in mid-May, instead of get an extension, the Plaintiffs’ purported remedies are still not

exhausted. That would only complete “Step 1,” while to exhaust the TDCJ grievance system

inmates must also complete “Step 2,” which will not be concluded (at the earliest) until late June.

See Rosa v. Littles, 336 Fed. Appx. 424, 428 (5th Cir. 2009) (describing TDCJ’s grievance

process). A supposed “remedy” in late-June—or, likely much later, if ever—is no remedy at all

given the risk of illness and death to Plaintiffs. As the Seventh Circuit held, “administrative

remedies that offer no possible relief in time to prevent the imminent danger from becoming an


                                                    2
      Case 4:20-cv-01115 Document 48 Filed on 04/17/20 in TXSD Page 3 of 5



actual harm can’t be thought available.” Fletcher v. Menard Corr. Ctr., 623 F.3d 1171, 1173 (7th

Cir. 2010). In Fletcher, the court gave the hypothetical of an inmate alleging he would be murdered

within 24 hours with the prison failing to take the threat seriously. Id. If the grievance procedure

allowed two weeks to respond, then the procedure could never provide relief. Id.

        The imminent and grave risk of harm to Plaintiffs and the class was made clear with the

recent death of an inmate at the Pack Unit due to COVID-19 related illness, and the new revelation

that a second elderly person has become infected.2 No remedy was available to those inmates and

none is available to Plaintiffs. To illustrate, even if the now-deceased Mr. Clerkly had filed a

grievance with TDCJ on March 3, 2020—almost three weeks before Harris County issued its stay

home order3—he still would have died before TDCJ even responded to Step 1. If the second

infected inmate had filed his Step 1 grievance at the same time, at best he would have received a

Step 1 response (assuming TDCJ did not grant itself an extension to respond), with no possibility

that any remedy would be available before he became infected. Because TDCJ has no remedy to

correct this harm before it is too late, Plaintiffs seek it from this Court. The Court should find, as

a factual matter, that no remedy is available to the Plaintiffs. See, e.g., Rosa, 336 Fed. Appx. 424.

The PLRA does not bar Plaintiffs’ request if the Court finds no remedy was available.

                                                   *        *        *

        For these reasons, the PLRA’s exhaustion requirement does not preclude Plaintiffs’ action

or any preliminary relief that the Court may grant.




2
 https://www.tdcj.texas.gov/covid-19/index2.html (April 14, 2020 update).
3
 https://www.houstonchronicle.com/news/houston-texas/houston/article/harris-county-shelter-in-place-stay-at-
home-order-15153071.php.s
                                                        3
    Case 4:20-cv-01115 Document 48 Filed on 04/17/20 in TXSD Page 4 of 5



Dated: April 17, 2020               Respectfully Submitted,


                                    WINSTON & STRAWN LLP

                                    By:   /s/ John R. Keville
Jeff Edwards                              John R. Keville
State Bar No. 24014406                    Attorney-in-Charge
Scott Medlock                             Texas State Bar No. 00794085
State Bar No. 24044783                    S.D. Tex. ID No. 20922
Michael Singley                           jkeville@winston.com
State Bar No. 00794642                    Denise Scofield
David James                               Texas Bar No. 00784934
State Bar No. 24092572                    S.D. Tex. ID No. 1529
Federal ID No. 2496580                    dscofield@winston.com
THE EDWARDS LAW FIRM                      Michael T. Murphy
The Haehnel Building                      Texas Bar No.
1101 East 11th Street                     S.D. Tex. ID No.
Austin, TX 78702                          MTMurphy@winston.com
Tel. (512) 623-7727                       Brandon W. Duke
Fax. (512) 623-7729                       Texas Bar No. 240994476
                                          S.D. Tex. ID No. 2857734
                                          bduke@winston.com
                                          Benjamin D. Williams
                                          Texas Bar No. 24072517
                                          S.D. Tex. ID No. 1447500
                                          bwilliams@winston.com
                                          Robert L. Green
                                          Texas Bar No. 24087625
                                          S.D. Tex. ID No. 2535614
                                          RLGreen@winston.com
                                          Corinne Stone Hockman
                                          Texas Bar No. 24102541
                                          S.D. Tex. ID No. 3019917
                                          CHockman@winston.com
                                          WINSTON & STRAWN LLP
                                          800 Capital Street, Suite 2400
                                          Houston, Texas 77002
                                          Tel. (713) 651-2600
                                          Fax (713) 651-2700

                                          Counsel for Plaintiffs




                                     4
     Case 4:20-cv-01115 Document 48 Filed on 04/17/20 in TXSD Page 5 of 5



                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the above document has
been served on April 17, 2020 to all counsel of record who are deemed to have consented to
electronic service via the Court’s CM/ECF system per the Local Rules.


                                           /s/ Brandon W. Duke




                                              5
